DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 20 are objected to because of the following informalities: the invention is a concentration measurement system & method, not fire suppressing particles. It has been found that language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See MPEP 2115.
For purposes of examination, examiner reads the claim as ‘wherein the system is configured to measure particles that act as a fire suppression agent’.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuoppa (United States Patent Application Publication 20120236323) in view of McAndrew et al (United States Patent 6421127).
As to claim 1, Kuoppa teaches a particle concentration measurement system comprising:
 	a first window (Figure 1, element 12) and a second window (Figure 1, element 11) in a housing (Figure 1, elements 1, 6-8), the first window and the second window respectively defining a first end and a second end of an interaction region between the first window and the second window (Figure 1, region comprising element 3);
 	a particle-laden gas inlet (Figure 1, the opening down by element 1) through a wall of the housing between the first window and the second window (Figure 1, the bottom opening of the duct is between the windows), the particle-laden gas inlet being configured to introduce particle-laden gas from an environment that includes particles mixed with other materials into the interaction region (paragraph 0021-0024); 
 	a first clean gas inlet through the wall of the housing (Figure 1, element 19), the first clean gas inlet being at a first axial location of the housing (Figure 1, element 19 is at the bottom); and
 	a second clean gas inlet through the wall of the housing (Figure 1, element 18), the [second] clean gas inlet being at a second axial location of the housing (Figure 1, element 18 is at the bottom).
 	Kuoppa does not teach sets of gas inlets, each clean gas inlet of the first and second sets of clean gas inlets being at a different radial position of the housing. However, it is known in the art as taught by McAndrew. McAndrew teaches sets of gas inlets (Figures 2A and 3A, the orifices 310, Figure 4B teaches they’re radially distributed around the central stem), each clean gas inlet of the first and second sets of clean gas inlets being at a different radial position of the housing (Figure 3A, elements 310, column 6:60 – column 7:11). It would have been obvious to one of ordinary skill in the art at the time of filing to have sets of gas inlets, each clean gas inlet of the first and second sets of clean gas inlets being at a different radial position of the housing, in order to better distribute the purge gas in a desired manner.
As to claim 2, Kuoppa in view of McAndrew teaches everything claimed, as applied above in claim 1, in addition Kuoppa teaches the first axial location of the housing associated with the first set of clean gas inlets is between the first window and the particle-laden gas inlet (Figure 1, element 19 is between the duct 1 and the window 12).
As to claim 4, Kuoppa in view of McAndrew teaches everything claimed, as applied above in claim 1, in addition Kuoppa teaches the second axial location of the housing associated with the second set of clean gas inlets is between the second window and the particle-laden gas inlet (Figure 1, element 18 is between the duct 1 and the window 11).
As to claim 6, Kuoppa in view of McAndrew teaches everything claimed, as applied above in claim 1, in addition Kuoppa teaches a source of pressurized gas without the particles configured to introduce the pressurized gas into one or more of the first set of clean gas inlets or into one or more of the second set of clean gas inlets (Figure 1, elements 17 “purge gas source” and 21 “pump or blower”).
As to claim 7, Kuoppa in view of McAndrew teaches everything claimed, as applied above in claim 1, in addition Kuoppa teaches a filter (Figure 2, element 27) configured to filter out the particles from the particle-laden gas of the environment prior to its entry into a clean gas inlet of the first set of clean gas inlets or the second set of clean gas inlets (Figure 2, elements 26, 21 lead to elements 20 and 19).
As to claim 8, Kuoppa in view of McAndrew teaches everything claimed, as applied above in claim 1, in addition McAndrew teaches a first circumferential groove in an exterior surface of the housing within which the first set of clean gas inlets is formed and a second circumferential groove in the exterior surface of the housing within which the second set of clean gas inlets is formed (Figure 3A, element 306 creates a circular groove around the stem 320, and Figure 2A shows one at each end of the gas chamber). It would have been obvious to one of ordinary skill in the art at the time of filing to have a first circumferential groove in an exterior surface of the housing within which the first set of clean gas inlets is formed and a second circumferential groove in the exterior surface of the housing within which the second set of clean gas inlets is formed, in order to better direct the gas to the surface to be protected.
As to claim 9, Kuoppa in view of McAndrew teaches everything claimed, as applied above in claim 1, in addition Kuoppa teaches a light source configured to emit incident light into the housing via a fiber optic cable (paragraph 0006 “optical fiber”), wherein the incident light enters the interaction region through the first window and interacts with the particle-laden gas in the interaction region (paragraph 0021), a detector configured to detect light intensity following interaction in the interaction region (paragraph 0028), and a controller configured to determine a concentration of the particles in the particle-laden gas in the interaction region based on the intensity measured by the detector (Figure 3, paragraph 0037).
As to claim 10, Kuoppa in view of McAndrew teaches everything claimed, as applied above in claim 1, in addition Kuoppa teaches the particles act as a fire suppression agent (paragraph 0026 teaches the particles are soot).
Claims 11-12, 14, 16-20 are rejected for the same reasons as for the corresponding system claims 1-2, 4, 6-10 (above), as it is inherent that since the apparatus of the prior art exists, it has been assembled. Similarly, the limitations reciting “disposing” and “forming” are also inherent in the creation of the prior art. Examiner suggests that if the applicant’s intent is to specify specific methods of forming, e.g. blow-molding a plastic housing, such limitations should be explicitly stated in the claim, and supported by the specification.
Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuoppa in view of McAndrew, and further in view of Iida et al (United States Patent 5191878).
As to claim 3, Kuoppa in view of McAndrew teaches everything claimed, as applied above in claim 2, with the exception of the first set of clean gas inlets is slanted to direct clean gas through the first set of clean gas inlets toward the first window. However, it is known in the art as taught by Iida. Iida teaches the first set of clean gas inlets is slanted to direct clean gas through the first set of clean gas inlets toward the first window (Figure 2, element 7 is angled to the window 6, column 3:65-68). It would have been obvious to one of ordinary skill in the art at the time of filing to have the first set of clean gas inlets is slanted to direct clean gas through the first set of clean gas inlets toward the first window, in order to better direct the gas to where you want it.
As to claim 5, Kuoppa in view of McAndrew teaches everything claimed, as applied above in claim 2, with the exception of the second set of clean gas inlets is slanted to direct clean gas through the second set of clean gas inlets toward the second window. However, it is known in the art as taught by Iida. Iida teaches the second set of clean gas inlets is slanted to direct clean gas through the second set of clean gas inlets toward the second window (Figure 2, element 7 is angled to the window 6, column 3:65-68). It would have been obvious to one of ordinary skill in the art at the time of filing to have the second set of clean gas inlets is slanted to direct clean gas through the second set of clean gas inlets toward the second window, in order to better direct the gas to where you want it.
Claims 13, 15 are rejected for the same reasons as for the corresponding system claims 3, 5 (above), as it is inherent that since the apparatus of the prior art exists, it has been assembled. Similarly, the limitations reciting “disposing” and “forming” are also inherent in the creation of the prior art. Examiner suggests that if the applicant’s intent is to specify specific methods of forming, e.g. blow-molding a plastic housing, such limitations should be explicitly stated in the claim, and supported by the specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877